Citation Nr: 1523309	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the severance of service connection for advanced chronic/active periodontal disease for compensation purposes was proper.

2.  Entitlement to service connection for advanced chronic/active periodontal disease for the purposes of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which severed service connection advanced chronic/active periodontal disease for compensation purposes, effective October 1, 2010. 

The Veteran testified at a videoconference hearing before the undersigned in May 2012.

The Board remanded the severance claim in December 2013 for further development and consideration.  That remand also referred the issue of entitlement to service connection for a dental condition for the purposes of obtaining VA outpatient dental treatment for adjudication.  

The dental treatment claim was adjudicated by the RO in a May 2014 supplemental statement of the case (SSOC).  The Veteran's attorney filed a substantive appeal regarding the denial of this claim in June 2014.  An SSOC cannot be used to announce decisions on issues not previously addressed in a statement of the case (SOC).  38 C.F.R. § 19.31(a) (2014).  However, remanding this claim for issuance of an SOC would be redundant as it already has been addressed in the May 2014 SSOC.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996) (issuance of an SOC  is not an absolute requirement for acceptance of a substantive appeal).  Thus, the Board exercises its jurisdiction over this claim.



In addition to the paper claims file, there is a paperless, electronic claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

For the reasons explained below, the issue of service connection for advanced chronic/active periodontal disease for dental treatment purposes to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

1.  An April 2006 rating decision granted service connection and compensation for advanced chronic/active periodontal disease effective January 27, 2006.

2.  Service connection for compensation purposes for advanced chronic/active periodontal disease was severed on the basis that the April 2006 grant of service connection for such was based on clear and unmistakable error (CUE), as service connection for compensation under VA regulations is not available for periodontal disease and residual loss of bone and extracted teeth related thereto.


CONCLUSION OF LAW

As the criteria for severance of service connection are met, the severance of service connection for advanced chronic/active periodontal disease was proper.  38 U.S.C.A. §§ 1110, 1112, 5109A, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.381, 4.150 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The Board notes that the severance matter does not arise from adjudication of a claim made by the Veteran; rather it arises from a severance of service connection by the RO.  Therefore, it arises from action initiated by the RO, not the Veteran.  As will be discussed below, severance of service connection requires compliance with particular notification procedures under the law, and the RO satisfied these requirements in the instant case by an April 2010 letter.  Additionally, the Board observes that the Veteran was provided information regarding the laws and regulations applicable to a severance action (see rating decisions dated in April 2010 and July 2010, and SOC dated in August 2011).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and VA examination reports.

The Board remanded the claim in December 2013 to obtain additional treatment records and obtain a dental opinion.  The agency of original jurisdiction (AOJ) has substantially complied with the December 2013 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in August 2009, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ did inform the Veteran of the reason service connection for advanced chronic/active periodontal disease was severed.  In addition, the Veteran and his attorney provided testimony regarding why they believed that the severance decision was improper.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Review of the Veteran's service dental records shows three of his third molars (teeth numbers 1, 17, and 32) were found to have been missing at the time of his initial dental examination in September 1964.  Teeth numbers 2-5, 7, 13-16, 18-20 were found to be restorable.

On a VA dental examination in November 2005, teeth numbers 1-4, 10, 16, 17, 19, 31, and 32 were missing.  Teeth numbers 5, 7, 11-15, 13, 18, 20, 29, and 30 were restored with fillings or crowns.  The treatment note indicated that the Veteran was provided dental examination, X-rays, prophylaxis, and tooth number 9 was filled.  

In January 2006, the Veteran requested service-connected disability for tooth and gum problems with tooth loss secondary to his service-connected diabetes mellitus.  

A March 2006 VA compensation examination diagnosed advanced chronic/active periodontal disease which caused the loss of more than 50 percent of the maxilla and teeth extractions in 2004.  The examiner noted that the Veteran's primary care physician requested a dental examination due to the worsening of the Veteran's diabetes in May 2003.  The examiner opined that the Veteran's periodontal disease was caused by the Veteran's service-connected diabetes mellitus.  The examiner noted that the Veteran's advanced bone loss required that teeth be removed; however, the Veteran was not eligible for a replacement prosthesis under VA guidelines.  

An April 2006 rating decision noted that the Veteran's advanced chronic/active periodontal disease resulting in loss of the maxilla was caused by his service-connected diabetes mellitus, granted service connection, and assigned a 50 percent rating by analogy to loss of the maxilla pursuant to Diagnostic Code 9914. 

A June 2008 VA dental examination report noted that the Veteran's periodontal disease has been impacted by his service-connected diabetes mellitus.  The examiner noted that the Veteran has limited eligibility for dental services, and his periodontal condition requires surgical intervention which is beyond his current eligibility.  

A VA opinion was obtained in January 2014.  The examiner stated that the Veteran's periodontal disease was at least as likely as not permanently aggravated by the Veteran's diabetes mellitus.  The examiner stated that the Veteran's loss of bone of the maxilla and mandible can be directly attributed to periodontal disease, not to diabetes mellitus.  The examiner noted that many studies suggest that diabetes is associated with an increased prevalence, extent and severity of gingivitis and periodontitis.  It may be a contributing factor, as periodontitis may also contribute  to patients' poor diabetic control.  The risk of developing periodontitis may be greater in patients with diabetes who have poor glycemic control than that in patients with well-controlled diabetes.  However, the examiner noted that other studies have shown only a marginal or insignificant relationship between glycemic control and periodontal status.  It is likely that there is individual patient variability in the degree to which glycemic control influences periodontal status.  

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection is "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d).  See also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section [concerning predetermination hearings], if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

The Board notes that the due process provisions pertaining to severance of service connection have been met.  In an April 2010 proposed rating action, the RO advised the Veteran of the intent to sever service connection for advanced chronic/active periodontal disease.  In concluding that severance was proper, the RO noted that regulations preclude service connection for periodontal disease.  Appropriate       due process notice was provided in April 2010.  Thereafter, in a July 2010 rating decision, the RO determined that the earlier grant of service connection was clearly and unmistakably erroneous; and service connection for advanced chronic/active periodontal disease was severed effective October 1, 2010.  Thus, the Board notes that the due process provisions of 38 C.F.R. § 3.105(d) were complied with.

Dental disorders are treated differently from other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381 (2014).  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses,       and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected for establishing eligibility  for outpatient care.  38 C.F.R. § 3.381(b).

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of     the mandible, respectively.  Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Codes 9911 and 9912 concern loss of the hard palate.  Loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity is contemplated under Diagnostic Code 9913, and loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2014).

Specifically, Diagnostic Code 9913 (2014) establishes a disability evaluation for tooth loss due to loss of substance of the body of the maxilla or mandible without loss of continuity.  The ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150 (2014).  Thus, compensation is available for loss of teeth only if such is due to substance loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis, but not due to periodontal disease. 

Turning to the merits, the United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

The Court has held that the same CUE standard that applies to a veteran's CUE challenge to a prior adverse determination under 38 C.F.R. § 3.105(a) is also applicable in the Government's severance determination under § 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  Wilson v. West, 11 Vet. App. 383 (1998); see also Graves, 6 Vet. App. at 170 (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining whether severance is proper under 38 C.F.R. § 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  See Daniels, 10 Vet. App. at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court has reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court also has reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

As noted above, the RO's decision to sever service connection for advanced chronic/active periodontal disease was based on its determination that regulations preclude service connection for periodontal disease for compensation purposes.  Pursuant to 38 C.F.R. § 3.381(b), periodontal disease is not a compensable disability and may only be service connected for the purposes of establishing eligibility for dental treatment.  In this case, service connection can only be established for compensation purposes under the regulation if the bone loss was directly caused by diabetes.  However, the January 2014 VA dental examiner opined that there is no direct cause and effect relationship between diabetes mellitus and bone loss.

In sum, the evidence of record establishes that the Veteran's loss of bone of          the maxilla and mandible and extracted teeth were due to periodontal disease.  Although there is medical evidence which suggests a relationship between the Veteran's service-connected diabetes and his periodontal disease, the Board notes that service-connected compensation benefits are not authorized for periodontal disease as a matter of law.  

Given the above, the Board must conclude that the April 2006 award of service connection for compensation purposes for advanced chronic/active periodontal disease did involve CUE, as the relevant statutory and regulatory provisions extant at that time were incorrectly applied.  Accordingly, the severance of service connection for advanced chronic/active periodontal disease, on the basis of CUE, was proper, and the appeal is denied.


ORDER

Severance of service connection for advanced chronic/active periodontal disease, effectuated by a rating decision of July 2010, was proper.


REMAND

While further delay is sincerely regrettable, the Board finds additional development is necessary on the claim for service connection for advanced chronic/active periodontal disease for dental treatment purposes.

The Board notes that the Veteran did not have in-service dental trauma and no longer has a compensable service-connected dental disability.  However, in pertinent part, Class III eligibility pertains to a veteran whose dental condition is professionally determined to be aggravating a service-connected condition and treatment may be authorized for dental conditions which in sound professional judgment have a direct and material detrimental effect upon a service-connected disability.  38 C.F.R. § 17.161(g).  

The Veteran received such Class III treatment from 2004 to 2006.  Although the January 2014 VA dental examiner spoke in equivocal and general terms that periodontal disease may in some cases contribute to poor diabetes control, the examiner did not state that the Veteran's periodontal disease has a direct and material detrimental effect upon his diabetes mellitus.  Thus, remand for an opinion addressing whether the Veteran's periodontal disease had a direct and material detrimental effect on his diabetes during the period on appeal is necessary. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

1.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his diabetes and periodontal disease since 2010.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, updated VA treatment records should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such. 

2.  Send the claims file to a VA endocrinologist for review.  If a VA examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file and electronic VA treatment records, the endocrinologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's advanced chronic/active periodontal disease had a direct and material detrimental effect upon the Veteran's service-connected diabetes at any time since October 1, 2010.  In explaining the reasoning for the opinion, the examiner should address the January 2014 dental examiner's statement that periodontal disease can adversely affect the metabolic control of diabetes and contribute to poor diabetic control, as well as an increase in the Veteran's A1C and need to increase insulin as noted in a June 17, 2013 VA treatment record.  

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


